Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Response to Amendment
As directed by the amendment: claims 1, 2, 10, 13 and 16 have been amended and claims 5 and 18 are cancelled.  Therefore, claims 1-4, 6-17 and 19-20 are currently pending.
	The amendment to the claims is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 112 (b) and under 35 USC 103.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant’s arguments directed to the Kuryzk reference have been fully considered but are considered moot as Kurzyk is no longer relied upon.
Applicant traverses the combination of Tabaczynski and Brekkestranm in that:
“The Office Action argues that it would be obvious to pulse width modulate these switches based on Brekkestran. Applicant respectfully disagrees. There is absolutely no reason to pulse width modulate switches that choose between heating and sensing operations. Applicant respectfully requests that the rejection on this basis be withdrawn,”

In response, the examiner respectfully disagrees as it is unclear as to how Applicant arrived at this conclusion.  In other words, Applicant’s position that there “is absolutely no reason to pulse width modulate switches that choose between heating and sensing operations” does not acknowledge the reason for the combination articulated in the Office Action, nor indicate why such statement is reasonably true.  As best understood, Applicant’s position is merely conclusory.
Applicant continues in that:
“Even if there were some motivation combine Tabaczynski with Brekkestranm, the combined references do not disclose all of the elements of claim 1. Brekkestram teaches pulse width modulation, but does not teach or suggest synchronously pulse width modulating. To the contrary, Brekkestran describes "heater switching units" that are "switched on in a sequential fashion by a pulse width modulated (PWM) control signal from one of the outputs" of a microcomputer. (Col. 5, 11. 40 - 44) Further, given the obvious technical difficulties of synching two switches, it would not be obvious to simultaneously pulse width modulate two switches, particularly barring some significant motivation to do so. No such motivation is provided by these references.”

In response, the examiner respectfully disagrees.  First the claim language contested by Applicant is “wherein the control device is configured to drive the first resistor using pulse width modulation, wherein the first and the second switching devices are switched synchronously.”  This is in contrast to Applicant’s assertion of “synchronously pulse width modulating,” which is not a claimed feature.  The broadest reasonable interpretation of the above recited claimed limitation requires two features: 1) a control device, through hardware, software, or some combination of the two, to be configured to drive the first resistor using pulse width modulation, and 2) wherein the first and the second switching device are switched synchronously.  Here, the claim does not recite, nor is limited to, the first and second switching devices being synchronously pulse width modulated. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Brekkestranm is not relied upon to teach or suggest synchronously switching the first and second switching devices. 
Lastly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Brekkesstranm provides motivation, as articulated in the Office Action, for a control device being configured to drive a heating resistor using pulse width modulation.
Applicant concludes that:
“Applicant further submits that the prior art cited is not analogous art. The disclosure is in the field of arrangements of a resistive heater in a grounded housing, and particularly addresses the problem of electromagnetic interference. The prior art references are neither in the same field nor addressed to the problem addressed by the current invention. The rejection should be withdrawn for this reason as well.”

In response to applicant's argument that “the prior art cited” is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
The instant application, in paragraph 0001, defines the field of endeavor as “an arrangement comprising a heat-emitting first resistor, a control device for switching the first resistor, and an (in particular grounded) component that is at a potential without direct reference to a driving voltage, in particular a housing and/or chassis component,” while paragraph 0009 discloses that if the resistor is switched rapidly “interference may occur on a housing….” Paragraph 0024 discloses that the “resistor may generally be a heating resistor, that is to say that component by way of which heat is generated in a heating apparatus for heating purposes.” Here, the specification details an electrical circuit and method for controlling a heater, where the control is based upon a control signal operating the switching of switching device(s).
Tabaczynski teaches an electrical circuit (Fig. 3) which comprises a heat-emitting resistor (312) [para. 0026-any type of conductor or film capable of heating an area] and a control device (switches 304 316) for controlling the heat-emitting resistor, where the control is based upon a control signal (from controller 310) operating the switching of switching devices (304, 316).  For this reason, Tabaczynski is considered analogous art as it is either in the field of applicant’s endeavor or is reasonably pertinent to the particular problem with which the applicant was concerned.
Brekkestranm pertains to devices and methods for controlling an electrical heating element (2:47-52) (Figs. 1-6; microcomputer 40, heater switches 56a-e for independently operating heating elements 60; 3:46-61) and, for the same reasons as detailed above, is, at the very least, reasonably pertinent to controlling an electrical heat-emitting element via control signals.
Newly cited reference to Mills is also considered analogous for being, at least, reasonably pertinent to controlling an electrical heat-emitting element via control signals.
Please note that it is not necessary for the cited prior art to address the problem of electromagnetic interference in order for such art to be considered analogous.
Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 20 has not been further treated on the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compensation apparatus” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “compensation apparatus” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “…configured such that, in the on state of the first resistor, a voltage is present between the first and the second terminal, such that the first terminal is at a first potential and the second terminal is at a second potential, wherein the resistor in the off state is kept at an intermediate potential that lies between the first and the second potential…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “compensation” modifies generic placeholder “apparatus” functionally rather than structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4, 6-9, 12-17, and 19-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figures 2-3 and paragraph 0068 disclose the use of compensation apparatus 20, which is shown including resistors 16 and 17 and connecting line 18-para. 0062. See also paragraph 0070.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 11, 13, and 17 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claims 11 and 17, the recitation of “a time lag between a switch-on time of the first switching device and a switch-on time of the second switching device and/or a time lag between a switch-off time of the first switching device and a switch-off time of the second switching device is less than 20% of a switched-on time of the first switching device” (claim 11) and “a time lag between a switch-on time of the first switching device and a switch-on time of the second switching device or a time lag between a switch-off time of the first switching device and a switch-off time of the second switching device is less than 5% of a switched-on time of the first switching device” (claim 17) renders the claim indefinite as claims 1 and 10, from which claims 11 and 17 depend, recites that the first and second switching devices are switched synchronously.  The plain and ordinary meaning of “synchronously” is “occurring or existing at the same time” or “moving or operating at the same time” (www.thefreedictionary.com/synchronously; viewed on 10/20/2022). Paragraph 0022 of the instant application discloses that “the control device is configured such that the two switching devices are able to be switched synchronously (in particular at the same time),” while paragraph 0037 states that the switching devices are “switched synchronously (in particular at the same time), at least upon the initial switching on and final switching off.” Independent claims 1 and 10 require that the switching occurs synchronously (i.e., at the same time) while claims 11 and 17 recite a time lag between respective switch-on and switch off of the switching devices.  It is unclear, in what way, the first and second switching devices are intended to switch on or off and the same time and, simultaneously, exhibit a time-lag between respective switch-on or switch off.  It is unclear if “synchronously,” as it appears in the claims, means entirely at the same time or substantially at the same time.  As such, the scope of the claims is unclear. 
	Regarding claim 13, the recitation of “the grounded housing or chassis is a housing or chassis” renders the claim indefinite as it is unclear as to the manner in which claim 13 is intended to further define or limit the subject matter of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-13, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabaczynski (U.S. Publication 2010/0038351), in view of Brekkestran et al. (U.S. Patent 5105067) or Mills et al. (U.S. Publication 2013/0172964), and/or Tarnow (U.S. Publication 2013/0025494).
Regarding claim 1, Tabaczynski teaches an arrangement (Figure 3) comprising a heat-emitting first resistor (resistive heater 312-para. 0026), a control device for switching (switches 304/316) the first resistor (Fig. 3 and para. 0024), and a grounded housing or chassis (ground shown in figure 3, below switch 316) (Figure 1 and paragraph 0002 disclose the arrangement being used in a vehicle.  It is implied that the chassis of the vehicle is grounded in order to prevent electrical current from flowing through the chassis) that is at a potential without direct reference to a driving voltage (ground inherently is at a potential without direct reference to power supply 302), 

    PNG
    media_image1.png
    771
    523
    media_image1.png
    Greyscale

wherein the first resistor (312) is arranged in the spatial vicinity of the housing or chassis (fig. 1 and 3), and has a first and a second terminal (the first and second terminal of 312 is taken as the electrical connections that connect 312 to 308 and 314, respectively.), 
wherein the control device (switches 304/316) comprises a first switching device (304) and a second switching device (314) (para. 0032, discloses using mechanical and/or transistor type switches),
wherein the first switching device (304), the first resistor (312) and the second switching device (316) are connected in series in said order and thus form a series circuit (as shown in Fig. 3).
Tabaczynski further discloses a compensation apparatus (inductors 308 and 314-para. 0028-and the capacitor) is provided and configured such that, in the on state (taken as when switches 304 and 316 are closed) of the first resistor, a voltage is present between the first and the second terminal (from AC or DC supply 302-para. 0025), such that the first terminal is at a first potential and the second terminal is at a second potential (The two terminals of 312 are necessarily at a potential.  Note, the claim does not recite nor require the first and second potentials to be different), wherein the resistor in the off state is kept at an intermediate potential that lies between the first and the second potential (as a result of impendences of inductors 304 and 314 and the capacitor).
	Tabaczynski further teaches that the control device is configured to drive the first resistor (para. 0027; “The controller 310 may be any circuit configuration capable of receiving and outputting power or a signal. Further, the controller 310 may be any hardware or software configuration capable of operating on a received signal.”).
Tabaczynski further implies wherein the first and second switching devices are switched synchronously (para. 0032; “The high side switch 404 and the low side switch 416 may be coupled to the heating elements of sensing system 400 and configured to open or close as necessary, thereby enabling sensing system 400 to begin or end sensing and/or heating.”) [While the aforementioned citation pertains to Figure 4, it would be reasonable to conclude that the switches 304 and 314 are also capable of being switched synchronously, for instance, from an open to closed position].
Tabaczynski is silent on wherein the control device is configured to drive the first resistor using pulse width modulation.	
	Brekkestran teaches that it is known in the art of electronic control systems for electrically heated articles (2:47-52) (Figs. 1-6; microcomputer 40, heater switches 56a-e for independently operating heating elements 60; 3:46-61) (5:30-34; “outputs of each heating element group 22 are connected independently to the group 56 of heater switching units 56a-56e, which are independently and controllably activated via a corresponding number of signals on lines 58a -58e from the microcomputer 40.”) (Such arrangement of controlled switches 56a-e, which operate corresponding heaters 22 corresponds to the same of Tabaczynski) for the control device (microcomputer 40 driving MOSFET switches 56; 5:30-59) to be configured to drive the first resistor (22e-f) using pulse width modulation (“Each of the heater switching units 56a-56e will initially be switched on in sequential fashion by a pulse width modulated (PWM) control signal from one of the outputs 66a-66e of the microcomputer 40 corresponding to that particular switching unit 56a-56e. By pulse width modulation signal, we mean a signal consisting of a series of successive digital pulses delivered at a predetermined frequency or clock rate, with each of the pulses being of predetermined duration. The duration or time period during which each digital pulse is high (i.e., supplying a turn-on signal to a particular MOSFET, for example, MOSFET 56a) represents the duty cycle of that particular pulse width modulated signal.”).
The advantage of combining the teachings of Brekkestran is that in doing so would provide a control signal (PWM) avoids power loss while maintaining the same degree of control over the switching devices (5:60 to 6:5), while still controlling the amount of heat produced (Abstract).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski with Brekkestran, by modifying the control signal of the control device of Tabaczynski, being necessarily some form of signal, with the PWM signal of Brekkestran, in order to provide a control signal (PWM) that avoids power loss while maintaining the same degree of control over the switching devices (5:60 to 6:5), while still controlling the amount of heat produced (Abstract).
Alternatively, Mills teaches that it is known in the art of thermal control of electrically heated articles (para. 0001 and 0004) (Figs. 3 and 6, DC power supply-para. 0017, controller 34, heating loop (electrically induced heating element-para. 0003)) to drive the heating element using pulse width modulation (PWM 31 of controller 34) (para. 0023-0024 and claim 13).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski with Mills, by modifying the control signal of the control device of Tabaczynski, being necessarily some form of signal, with the PWM signal of Mills, in order to provide a control signal (PWM) that improves stability (para. 0023).
Tabaczynski teaches the use of a grounded component (fig. 3) while paragraph 0002 discloses that the field of endeavor is regarding vehicle seats. As detailed above, it is implied that the grounded component shown in Figure 3 includes a connection to the vehicle chassis.
Tabaczynski does not explicitly state that the grounded component is a housing or a chassis.
Tarnow teaches that it is known in the art of switching circuits (para. 0002) (see also paragraph 0045 disclosing the use of transistors including IGBTs or MOSFETs) for the grounded component to be a chassis in vehicle systems (para. 0003).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified by Brekkestran or Mills, with Tarnow, by substituting the grounded component of Tabaczynski, being some component of a vehicle system, with the chassis of Tarnow, for in doing so would provide an appropriate grounded connection to the vehicle system (para. 0003 of Tarnow).
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image2.png
    788
    636
    media_image2.png
    Greyscale

Tabaczynski teaches in another embodiment (Fig. 4) a support apparatus comprising one or more capacitors (capacitor shown above) [Note: the above indicated capacitor is the same as that shown in Figure 3] in parallel with a second (406) and/or third resistor, for supporting a voltage corresponding to the intermediate potential (the capacitor is structurally capable of supporting a voltage corresponding to the intermediate potential as such is the same, or at least substantially the same, as the structure being claimed. See MPEP 2114 and 2112-IV).  
Tabaczynski teaches that first and second resistive heaters, 412 and 406, are provided in separate regions for heating the separate regions (para. 0031)
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified by Brekkestran, with Tabaczynski (Fig. 4) by adding to the series circuit of Tabaczynski, with the second resistor of Tabaczynski (Fig. 4), in order to provide an additional heating resistor for heating a separate region. Furthermore, providing additional resistors amounts to the mere duplication of parts, which has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04-VI-B.
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches microcontroller (controller 310) and/or FPGA for controlling the switching of the first and/or second switching device (304/316) to hone a switching time of the first and second switching device (Controller 310 is structurally capable of honing the switching time as claimed as no further structure is required to achieve such a result. Furthermore, controller 310 is discloses as being any circuit configuration capable of receiving and outputting power or a signal and may be any hardware or software configuration capable of operating on a received signal.-para. 0027. See MPEP 2114 and 2112-IV).  
See also Brekkenstran, as detailed in claim 1 above.
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches a voltage supply (AC or DC supply 302).
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches wherein a time lag between a switch-on time of the first switching device and a switch-on time of the second switching device or a time lag between a switch-off time of the first switching device and a switch-off time of the second switching device is less than 20% of a switched-on time of the first switching device (Here, Tabaczynski makes no explicit mention of a time lag between switch on time of switches 304 and 316.  As such, it would be reasonable to suggest that the switching devices 304 and 316 are capable of having a time lag of approximately 0%.  See MPEP 2112-IV and 2114).  
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation. 
Claim 10 recites substantially the same limitations as recited in claim 1 and is rejected for substantially the same reasons.
Regarding claim 11, the primary combination, as applied in claim 10, teaches each claimed limitation. 
Tabaczynski further teaches wherein a time lag between a switch-on time of the first switching device and a switch-on time of the second switching device and/or a time lag between a switch-off time of the first switching device and a switch-off time of the second switching device is less than 20% of a switched-on time of the first switching device (Here, Tabaczynski makes no mention of a time lag between switch on time of switches 304 and 316.  As such, it would be reasonable to suggest that the switching devices 304 and 316 are capable of having a time lag of approximately 0%.  See MPEP 2112-IV and 2114).  
Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation including an electrical heating apparatus comprising an arrangement as claimed in claim 1 (see claim 1 citations, above).  
Regarding claim 13, the primary combination, as applied in claim 1, teaches each claimed limitation. 
Claim 13 recites substantially the same limitations as recited in claim 1 and is rejected for substantially the same reasons.
Regarding claim 16, the primary combination, as applied in claim 1, teaches each claimed limitation including wherein a voltage supply is a DC source (Tabaczynski-para. 0025, AC or DC power supply) (Brekkestran-4:9-14; “power supply 28, which may be any conventional or suitable design, supplies low-voltage direct current (“DC”) electrical power…”).  
Regarding claim 17, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches wherein a time lag between a switch-on time of the first switching device and a switch-on time of the second switching device or a time lag between a switch-off time of the first switching device and a switch-off time of the second switching device is less than 5% of a switched-on time of the first switching device (Here, Tabaczynski makes no mention of a time lag between switch on time of switches 304 and 316.  As such, it would be reasonable to suggest that the switching devices 304 and 316 are capable of having a time lag of approximately 0%.  See MPEP 2112-IV and 2114).  
Regarding claim 19, the primary combination, as applied in claim 10, teaches each claimed limitation including wherein the intermediate potential is at least approximately half the supply voltage.  
Tarnow teaches that it is known in the art of switching circuits (para. 0002) (see also paragraph 0045 disclosing the use of transistors including IGBTs or MOSFETs) (See also Fig. 2; first and second switch 22 and 24 controlled by controller 30-para. 0030) for an intermediate potential to be at least approximately the supply voltage (para. 0031; “If the adjustable voltage converter 20 is set to produce one half of its input voltage at its output then the output of the converter on average is at the same potential as the neutral point which was grounded in FIG. 1. In this case, the top and bottom transistor switches in the voltage converter are operating at a 50% duty cycle, causing the average voltage at the output of the converter that is connected to ground to be half of the DC link voltage…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified by Brekkestran or Mills, with Tarnow, by replacing the intermediate potential of Tabaczynski, being of some value relative to the supply voltage, with the teachings of Tarnow, for in doing so would provide a means to limit and/or control the output power to a resistor thereby preventing thermal failure of the resistor (para. 0012 of Tarnow.).
Regarding claim 20, the primary combination, as applied in claim 1, teaches each claimed limitation. 
Claim 20 recites substantially the same limitations as recited in claim 1 and is rejected for substantially the same reasons.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabaczynski (U.S. Publication 2010/0038351), in view of Brekkestran et al. (U.S. Patent 5105067) or Mills et al. (U.S. Publication 2013/0172964), and/or Tarnow (U.S. Publication 2013/0025494), and in view of Taniquchi et al. (U.S. Patent 5731690), hereinafter Taniquchi.
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation including the first and/or second switching device comprising a transistor (Tabaczynski; para. 0032, mechanical and/or transistor type switch).  Tabaczynski is silent on the transistor being based on silicon and/or silicon carbide and/or gallium arsenide.
Brekkestran, as detailed above in claim 1, teaches the use of a MOSFET switching device.  Those of ordinary skill in the art would understand that MOSFET stands for “metal oxide semiconductor field effect transistor” and is also known as “metal oxide silicon transistor.”  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski with Brekkestran, by substituting the transistor based switching device of Tabaczynski, with the MOSFET switching device of Brekkestran, for in doing so would amount to a simple substitution of art recognized semiconductor switching devices performing the same function of switching and/or driving a resistive heating element and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
While Brekkestran implies that the MOSFET is based on silicon, the examiner cites to Taniquchi for explicit disclosure.
Taniquchi teaches that it is known in the art of electrical power supply systems having a semiconductor switching circuit (Abstract and Fig. 1; semiconductor switching circuit 40 including MOSFETs 41 and 42) (See also 3:45-50 for microcomputer controlled MOSFETs to intermittently supply current) for a MOSFET switching device to be based on silicon and/or silicon carbide and/or gallium arsenide (3:29-37; 3:55-67; silicon and silicon carbide).
The advantage of combining the teachings of Taniquchi is that in doing so would provide a semiconductor switching device that is characterized by low loss, high voltage resistance, and high temperature resistance (Taniquchi; 2:4-8).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified by Brekkestran, with Taniquchi, by substituting the MOSFET of Brekkestran, with the SiC-MOSFET switching device of Taniquchi, for in doing so would amount to no more than the selection of a known material (silicon and/or silicon carbide) based on its suitability for its intended use (as a material used in a MOSFET).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle."  See MPEP 2144.07.
Regarding claim 15, the primary combination, as applied in claim 4, teaches each claimed limitation including the first and/or second switching device comprising a transistor (Tabaczynski; para. 0032, mechanical and/or transistor type switch).  Tabaczynski is silent on the first and/or second switching device comprises a MOSFET or IGBT.
Brekkestran, as detailed above in claim 4, teaches the use of a MOSFET switching device.  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski with Brekkestran, by substituting the transistor based switching device of Tabaczynski, with the MOSFET switching device of Brekkestran, for in doing so would amount to a simple substitution of art recognized semiconductor switching devices performing the same function of switching and/or driving a resistive heating element and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Allowable Subject Matter
Claims 2-3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest “…a high-resistance second resistor, a high-resistance third resistor and a connecting line, wherein the second and the third resistor are connected in series with one another and are connected in parallel with the series circuit formed of the first switching device, the first resistor and the second switching device, wherein the connecting line connects a point between the second and third resistor to a point between the two switching devices” as recited in claim 2.
Claims 3 and 14 depend from claim 2 and are considered to be similarly allowable based on the above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761